Citation Nr: 1806127	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  10-17 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected traumatic arthritis of the left knee, status-post total knee replacement (left knee disability).

2.  Entitlement to a compensable evaluation for service-connected residuals of an injury to the right middle finger (right middle finger disorder).  

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disability


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to July 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, May 2009, and March 2010 rating decisions issued by the Regional Office (RO) in Chicago, Illinois.  

The Veteran presented testimony before the undersigned Veterans Law Judge in a December 2012 videoconference hearing.  A transcript of this hearing is of record.  

These claims were previously remanded by the Board for additional development in May 2013 and May 2016.  They have been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains the Board hearing transcript.  Otherwise, LCM contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of entitlement to an evaluation in excess of 30 percent for a left knee disability and entitlement to service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's right middle finger disorder has been manifested by locking on flexion, causing the Veteran to keep the digit in a permanently extended position, more nearly approximating ankylosis of the middle finger.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no more, for a right middle finger disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5216-5230 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Regarding the examinations, the Board finds that they are adequate.  In increased evaluation claims, a VA examination of the joints must, wherever possible, include the results of the range of motion testing as described in 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; Correia, 28 Vet. App. 158.  In light of the 10 percent rating assigned herein for the Veteran's right middle finger disorder, compliance with the Court's recent holding in Correia for this appeal is moot because no higher rating is warranted based on limited motion.  The record does not raise any other issues with respect to VA's duty to assist.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in December.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  In this regard, the Board also finds that there has been compliance with the prior May 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Rating 

The Veteran requested an increased rating for his service-connected right middle finger disorder in November 2008.  For the duration of the appeal, the condition has been rated as noncompensable.  

	Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

As noted above, the Veteran is in receipt of a noncompensable rating for his right middle finger disorder.  The rating is assigned pursuant to Diagnostic Code 5299-5226, the criteria for ankylosis of the long (middle) finger.  The hyphenated diagnostic code is used when a rating requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2017).  The Board will consider all relevant diagnostic codes in evaluating the Veteran's claim.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2017).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. Mitchell, 25 Vet. App. 32; 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017).  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Initially, the Board notes that the Veteran is right-hand dominant. See April 2011 VA examination report.  The provisions of 38 C.F.R. § 4.71a  expressly provide for the application of different rating criteria depending upon whether a Veteran's minor (non-dominant) or major (dominant) side is being evaluated. 38 C.F.R. § 4.69 (2017).  Therefore, his disability affects his major, dominant side.  Regardless, the following diagnostic codes provide the same ratings for the major or minor hand. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5226, ankylosis of the long finger is rated at 10 percent.  Consideration should be given to whether evaluation as amputation is warranted and to whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. 

Under 38 C.F.R. § 4.71a , Diagnostic Code 5229, limitation of motion of the index or long finger is rated at 10 percent with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees. A 0 percent rating is warranted for a gap of less than one inch or for extension limited by no more than 30 degrees.

The other diagnostic codes for evaluating disability of the fingers pertain to ankylosis of multiple digits, fingers other than the long finger, and limitation of motion of the thumb, ring, or little finger.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5225, 5227, 5228, 5230.  Thus, they are not relevant to the instant appeal.   

Last, as discussed further below, the record is ambiguous as to whether the Veteran has arthritis in the right middle finger.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

	Factual History

In a November 2008 statement from Dr. MHG, received in December 2008, the doctor noted that the Veteran had what was felt to be a small ganglion at the PIP joint on the dorsum radially on the right long finger.  

In a March 2009 statement, the Veteran's son indicated that the Veteran's right long finger had become deformed by a large knot on the middle joint.  This prevented the Veteran from being able to bend his finger properly.  The Veteran also handwrote differently.  

VA provided an examination in April 2009.  The Veteran reported frequent aching right hand pain located in the middle finger PIP joint.  The pain would worsen with immobility and improve with movement and range of motion exercises.  The Veteran reported that the PIP joint would stiffen and swell with repetitive gripping.  This would resolve with ice application after two hours.  The Veteran reported six episodes of locking over the previous month, each episode occurring when the Veteran would awaken.  The Veteran also reported fatigability, lack of endurance, and loss of motion.  The Veteran described having three flare-ups per week of the right middle finger PIP joint.  The flares were moderate and lasted a few minutes.  They were brought on by gripping or awakening and alleviated by movement.  During flares there was redness or warmth but no additional limitations.  Testing of active and passive range of motion against gravity of the MP joint showed flexion up to 80 degrees and extension to 0 degrees.  Repetitive use testing did not affect these findings, and the Veteran was not additionally limited by repetitive use due to pain, fatigue, weakness, or lack of endurance.  No pain was noted on examination.  Testing of active and passive range of motion against gravity of the PIP joint showed flexion to 45 degrees and extension to 0 degrees.  Repetitive use testing did not affect these findings, and the Veteran was not additionally limited by repetitive use due to pain, fatigue, weakness, or lack of endurance.  Pain did have onset at 45 degrees flexion at both passive and active motion testing of the PIP joint of the middle finger.  Testing of active and passive range of motion against gravity of the DIP joint showed flexion up to 30 degrees and extension to 0 degrees.  Repetitive use testing did not affect these findings, and the Veteran was not additionally limited by repetitive use due to pain, fatigue, weakness, or lack of endurance.  No pain was noted on examination.  

Contemporaneous X-ray images of the right hand were obtained.  Although there was mild degenerative disease of the first digit in the right hand, no other degenerative changes were noted.  Later in the report, the examiner noted that there were no right middle finger X-ray abnormalities and diffuse right hand joint motion deficit.  

In his June 2009 Notice of Disagreement, the Veteran asserted that he was unable to bend or straighten his right middle finger completely.  He noted that during the April 2009 VA examination, the doctor manipulated his finger painfully in order to achieve normal range of motion results.  The Veteran explained that his right middle finger hurt all the time and that he had to write differently because of his right middle finger.   

In a July 2009 correspondence, Dr. MHG stated that the Veteran had osteoarthritis in the joints of his right long finger.  Dr. MHG noted that the Veteran's right finger had worsened over time and that it made no sense that the Veteran's rating is less now than it was before.  

In a July 2009 correspondence, the Veteran indicated that a knot had formed on his finger and that he was unable to bend or straighten the right middle finger.  In a March 2010 statement, the Veteran indicated that his right middle finger was painful.  He reiterated that he was unable to write correctly due to joint discomfort.  

VA provided another examination in April 2011.  The Veteran described having some pain in the area of the ganglion cyst over the tendon of the right middle finger.  The examiner also noted that there was rare locking, and the Veteran would need to straighten his finger himself.  Range of motion testing showed no objective evidence of pain.  The Veteran could extend the right middle finger to 0 degrees in the DIP, PIP, and MP joints.  There was no gap between the long finger and the proximal transverse crease of the hand on maximal flexion of the finger.  These findings did not change after repetitive motion.  The examiner noted that there was decreased dexterity manifested by the Veteran needing to alter his grip on writing utensils when writing.  The examiner summarized the Veteran's diagnosis as a history of a jammed right longer finger with a ganglion cyst formation on the extensor tendon, causing intermittent pain with range of motion.  

In his October 2011 Substantive Appeal, the Veteran reiterated that his right middle finger was painful.  In his December 2012 hearing, the Veteran testified that he was unable to ball his hand into a fist due to his right middle finger disorder.  

Thereafter, VA received a January 2013 note from a private provider.  The Veteran had complained of right middle finger pain and swelling.  Degenerative joint disease of the PIP joint was noted.  The physician also noted that the Veteran also had a possible ganglion that was painful with limited range of motion.  Limited flexion of the finger and incomplete extension was noted on examination.  

VA provided an examination in July 2013.  At that time, X-ray images showed a subtle tiny subchondral cyst at the radial side of the base of the distal phalanx.  The interpreting staff noted that the cyst may be related to degenerative changes.  The examiner found no evidence of arthritis in the right middle finger.  The Veteran reported to the examiner that his finger started locking up in flexion.  He also reported getting a knot around the PIP joint of the middle finger.  When locking up, the middle finger would be painful in the PIP joint.  The pain would go away after 30 seconds after the Veteran would fix the finger back into extension.  The Veteran would subsequently try to not make a fist anymore.  All motion testing was normal with no evidence of pain.  The examiner found that the Veteran had a nonphysiological, biomechanically unexplained issue with extending the third PIP joint of the right hand when fully flexed.  The Veteran could manually straighten his right middle finger with his left hand, and when he did so, it would extend in a fluid, smooth, manner.  The examiner did not note any issue with the same finger when the Veteran shook his hand.  The examiner explained that there was no clinical explanation as to why the Veteran had difficulty extending his PIP joint.  

In a September 2013 statement, the Veteran described receiving a Cortisone shot in his right middle finger.  Private treatment records from September 2013 document the Veteran receiving an injection for his right middle finger disorder.  The Veteran had presented with the digit triggering.  Contemporaneous X-rays of the right hand showed mild arthritic change throughout multiple IP joints of his fingers, but nothing major, noted the physician.  The Veteran was diagnosed with right long finger triggering.  The clinical evaluation showed obvious right long finger triggering where the finger would become stuck in the flexed position.  There was pain located over the A1 pulley area of the longer finger.  Follow-up treatment in March 2014 showed similar findings.  The physician noted that the Veteran had received a Cortisone injection previously.  The Veteran indicated that he wished to receive another injection.  Another injection was administered at that time.  

VA provided an examination in May 2016.  The Veteran reported occasional locking but no pain otherwise.  Motion measurements were normal in the right middle finger, and there was no gap between the finger and the proximal transverse crease of the hand on maximal finger flexion.  The examiner saw no evidence of pain with use of the hand or pain on palpation of the joint or associated soft tissue.  Repeated use over time did not show pain, weakness, fatigability, or incoordination that significantly limited functional ability.  The examiner found no evidence of ankylosis.  The pertinent finding was that the Veteran had right long finger trigger finger.  The finger would lock when the Veteran would make a fist.  The Veteran needed to manually straighten the finger.  

	Analysis

Resolving all doubt in favor of the Veteran, the Board finds that a 10 percent rating is warranted for the entire appeal period for the Veteran's service-connected right finger disorder.  Diagnostic Code 5226 provides a 10 percent rating for ankylosis of the finger.  Although ankylosis has not been specifically found during this appeal, the Board finds that the Veteran's symptoms more nearly approximate ankylosis.  The April 2009, April 2011, July 2013, and May 2016 VA examinations all show locking, such that the Veteran was unable to extend his middle finger without manual manipulation.  As demonstrated throughout the appeal, the locking on flexion of the right long finger caused the Veteran to always keep his right middle finger straight.  Private treatment records from September 2013 and March 2014 show similar findings, and the Veteran is documented as receiving injections to treat his right middle finger and its associated locking and pain.  Despite the ambiguous pathology underlying the Veteran's service-connected disorder, the Board finds that the evidence shows an inability to move the right middle finger, which approximates ankylosis.  Therefore, with resolution of doubt in the Veteran's favor, a higher 10 percent is warranted under Diagnostic Code 5226.

A disability rating in excess of 10 percent is not warranted, however.  A 10 percent rating is the maximum schedular rating for the Veteran's right long finger impairment under the applicable diagnostic codes for limited motion or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5226, 5229.  As noted above, because no other digit is service-connected, a higher rating based on multiple service-connected digits is not warranted.  Finally, the evidence does not show occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In sum, the evidence reflects that a 10 percent schedular rating is warranted for the appeal period, but a rating in excess of this is not shown for the entire appeal period for the service connected right middle finger disorder.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to a 10 percent disability rating, but no higher, for a right middle finger disorder is granted.  


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary for the remaining claims.  

Regarding the claim for service connection, remand is required for an adequate examination.  Where VA provides the veteran with an examination regarding service connection, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must support its conclusion with an analysis).  Service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  "Not only must the medical opinion clearly consider direct service connection, it must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In May 2016, the Board requested a VA examination that addressed direct and secondary service connection.  VA provided an examination May 2016.  The examiner diagnosed degenerative arthritis of the right knee and opined that it was less likely than not caused by service or aggravated by a service-connected disorder.  The examiner explained he was unable to find service treatment record evidence of a right knee injury, that the Veteran had denied an in-service right knee injury, and that there was no nexus to support aggravation.  This rationale is inadequate because it does not explain why there is no nexus between the right and left knee disorders.  Accordingly, remand is warranted.

Regarding the claim for an increased rating for his left knee disorder, status post total knee arthroplasty, remand is required for an adequate examination.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet.App. 158 (2016).  Although an examination was requested and obtained via remand in May 2016 for the Veteran's service-connected left knee disability, the recent holding in Correia has rendered these findings inadequate to adjudicate the Veteran's claim.  Specifically, the May 2016 examination findings did not include range of motion measurements on passive, weight-bearing, and nonweight-bearing.  Accordingly, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with a VA examination of his knees.  The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

a.  Regarding the left knee, the examiner should provide the Veteran with an appropriate examination to determine the severity of the disability.  The examiner must document all symptoms and functional effects of the left knee disability, including range of motion before and after repetition, and any weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or, pain on movement.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

In addition, the examiner must elicit from the Veteran a full description of his flare-ups, to include the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Findings must be made showing when pain begins during motion testing and whether pain results in functional loss. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  For the right knee, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left knee disability aggravated the right knee disorder.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


